DETAILED ACTION
This action is in response to the initial filing dated 6/30/2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 9/30/2020 and 10/29/2021 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 6/30/2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a restricting element” in claim 1, line 2, claim 15, line 4 and claim 20, line 4; “a sensing element” in claim 1, line 7, claim 15, line 14 and claim 20, line 2; “a spring element” in claim 14, line 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inayama et al. (US 6584999).
Regarding claim 1, the Inayama et al. reference discloses a valve comprising: a restricting element (considered the combination of the valve disc 48a and the stem 44; wherein the combination of the valve disc and the stem are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]); a valve body (12) defining a pressure chamber (58); one or more valves (90, 76 and 78) in fluid communication with the pressure chamber (through the passages 88, 82 and 84), wherein the one or more valves are configured to enable a fluid (fluid from the passage 30 is able to enter the pressure chamber 58 through the passages 80, 88, 82 and 84 and the valves 90 and 76) having a fluid energy (considered the pressure of the fluid) to flow to the pressure chamber; a sensing element (considered the diaphragm 54; wherein diaphragm is considered to be a sensing element in as much as the sensing element is a diaphragm as supported in the instant application in paragraph [0019]) configured to position the restricting element using a first portion of the fluid energy (it is considered that the pressure/energy of the fluid entering the chamber 58 moves the valve disc 48a from the valve seat 46a); and an energy accumulator (spring 52a) configured to generate stored energy using a second portion of the fluid energy (it is considered that the movement of the valve disc 48a in the downward direction (in the orientation as depicted in figure 1) would store energy within the spring 52a by the compression of the spring 52a), wherein the pressure chamber is configured to deliver the first portion of the fluid energy to the sensing element (the pressure in the pressure chamber 58 interacts with the diaphragm 54), and wherein the pressure chamber is 
In regards to claim 2, the Inayama et al. reference discloses wherein the energy accumulator (spring 52a) is configured to exert a pressure on a fluid in the pressure chamber (58) using the stored energy (it is considered that the force exerted by the spring 52a to translate the valve disc 48a to the closed position also transmits the valve stem 44 and piston 60a toward the pressure chamber 58 wherein the movement of the piston 60a in the upward direction (in the orientation depicted in figure 1) would exert a pressure on the fluid within the pressure chamber 58).
In regards to claim 3, the Inayama et al. reference discloses wherein the energy accumulator (spring 52a) is configured to generate the stored energy when a pressure in the pressure chamber increases (it is considered that an increase in the pressure within the pressure chamber 58 moves the vale stem 44 and the valve disc 48a in a downward direction (in the orientation as depicted in figure 1) which would compress the spring 52a to store energy within the spring 52a), and wherein the energy accumulator (spring 52a) is configured to discharge at least a portion of the stored energy when the pressure in the pressure chamber decreases (it is considered that a decrease of the pressure within the pressure chamber 58 permits the spring 52a to expand as the valve disc 48a moves toward the valve seat 46a wherein the expansion of the spring 52a reduces (or discharges) the energy stored in the spring 52a).
In regards to claim 4, the Inayama et al. reference discloses a valve inlet (24); and an inlet pressure line (considered the combination of lines 80, 88, 82 and 84) 
In regards to claim 5, the Inayama et al. reference discloses wherein the one or more valves (78) are configured to enable a fluid in the pressure chamber to discharge from the pressure chamber.
In regards to claim 6, the Inayama et al. reference discloses wherein the energy accumulator (spring 52a) is configured to discharge at least a portion of the stored energy when the one or more valves (78) enable the fluid in the pressure chamber to discharge from the pressure chamber (it is considered that as the pressure decreases from the pressure chamber 58 when the valve 78 is opened, the spring 52a is permitted to expand which would decrease (or discharge) the stored energy in the spring 52a).
In regards to claim 8, the Inayama et al. reference discloses a pressure sensor (96) configured to generate a signal indicative of a sensed pressure (see at least col. 4, lines 18-29); and control circuitry (92) configured to: determine the sensed pressure based on the signal, and increase or decrease a pressure in the pressure chamber based on a comparison of the sensed pressure and a pressure setpoint (see at least col. 4, lines 18-35), wherein the control circuitry is configured to: increase the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid having the fluid energy to flow to the pressure chamber; and decrease the pressure in the pressure chamber by at least causing the one or more valves to enable a fluid in the pressure chamber to discharge from the pressure chamber (see at least col. 4, lines 18-35).

In regards to claim 10, the Inayama et al. reference discloses a valve body (12) defining a flow path (30) from a valve inlet (24) to a valve outlet (28), wherein: a first area (considered the area of the chamber 58 that is in fluid communication with the fluid line 94) within the valve body and defined at least in part by the sensing element (diaphragm 54) is configured to generate a first force (considered an upward force (in the orientation depicted in figure 1)) on the restricting element (considered the valve stem 44 and the valve disc 48a) when the first area is in fluid communication with a fluid in the pressure chamber, a second area (considered the area of the chamber 58 that is in fluid communication with the fluid line 84) within the valve body and defined at least in part by the sensing element (diaphragm 54) is configured to generate a second force (considered a downward force (in the orientation depicted in figure 1)) opposite the first force on the restricting element when the second area is in fluid communication with a 
In regards to claim 11, the Inayama et al. reference discloses wherein the one or more valves include a pressurizing valve (90, 76) configured to enable the fluid to flow to the pressure chamber (58) and a venting valve (78) configured to enable the fluid in the pressure chamber to discharge from the pressure chamber. 
In regards to claim 13, the Inayama et al. reference discloses wherein the energy accumulator (spring 52a) is configured to generate the stored energy by at least compressing a gas using the second portion of the fluid energy (it is considered that at least a portion of the gas within the chamber 32 would be compressed before the gas is able to transmit through the openings in the valve disc 48a). 
In regards to claim 14, the Inayama et al. reference discloses wherein the energy accumulator (spring 52a) is configured to generate the stored energy by at least compressing a spring element (spring 52a) using the second portion of the fluid energy.
Regarding claim 19, the Inayama et al. reference discloses a method comprising determining, using control circuitry (92), a sensed pressure based on a signal from a pressure sensor (96); comparing, using the control circuitry, the sensed pressure and a pressure setpoint (considered a predetermined fluid pressure; see col. 4, lines 18-29); altering, using the control circuitry, a pressure in a pressure chamber (58) of a valve based on the comparison of the sensed pressure and the pressure setpoint by: 
In regards to claim 20, the Inayama et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve assembly wherein delivering a first portion of the fluid energy to a sensing element (diaphragm 54; wherein diaphragm is considered to be a sensing element in as much as the sensing element is a diaphragm as supported in the instant application in paragraph [0019]) of the valve; delivering a second portion of the fluid energy to an energy accumulator (spring 52a) of the valve; positioning a restricting element (considered the combination of the valve stem 44 and the valve disc 48a; wherein the combination of the valve disc and the stem are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]) of the valve using the sensing element and the first portion of the fluid energy; and storing energy using the energy accumulator and the second portion of the fluid energy (energy is stored in the spring 52a when the valve stem 44 and the valve disc 48a are moved downward (in the orientation depicted in figure 1)).

Claim(s) 1-3, 5, 6 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giacomino et al. (US 6032919).
Regarding claim 1, the Giacomino et al. reference discloses a valve (10) comprising: a restricting element (valve stem 36 which provides restricts a fluid flow through the valve seat at the lower portion of figure 2; wherein the stem is considered to be a restricting element in as much as supported in the instant application in paragraph [0048]); a valve body (14) defining a pressure chamber (considered the chamber within the valve body 14 that is in fluid communication with the opening 28 as shown in figure 2 wherein the pressure chamber includes the diaphragm and the spring 38 as depicted in figure 2); one or more valves (16, 18) in fluid communication with the pressure chamber (the valve 16 is in fluid communication with the pressure chamber through the connection between port 26 of the valve 16 and the port 28 of the valve body 14 as depicted in figure 2), wherein the one or more valves (16, 18) are configured to enable a fluid having a fluid energy (considered the fluid from the source 20) to flow to the pressure chamber (the fluid having a fluid energy is depicted as being allowed to flow to the pressure chamber by flow arrows A as depicted in figure 2); a sensing element (considered the diaphragm that is able to be deflected between application of fluid pressure to the pressure chamber as depicted in figure 2 to the removal of fluid pressure from the pressure chamber as depicted in figure 3; wherein diaphragm is considered to be a sensing element in as much as the sensing element is a diaphragm as supported in the instant application in paragraph [0019]) configured to position the restricting element (the valve stem 36 is shifted in the vertical direction between application of fluid pressure to the pressure chamber as depicted in figure 2 to the 
In regards to claim 2, the Giacomino et al. reference discloses wherein the energy accumulator (spring 38) is configured to exert a pressure on a fluid in the pressure chamber using the stored energy (it is considered that the expansion of the spring 38 would exert a pressure on the fluid within the pressure chamber as the spring 38 presses on the diaphragm to shift the diaphragm from the position depicted in figure 2 to the position depicted in figure 3). 
In regards to claim 3, the Giacomino et al. reference discloses wherein the energy accumulator (spring 38) is configured to generate the stored energy when a pressure in the pressure chamber increases (it is considered that the application of fluid pressure to the pressure chamber (as depicted by arrow A in figure 2) would compress 
In regards to claim 5, the Giacomino et al. reference discloses wherein the one or more valves (16, 18) are configured to enable a fluid in the pressure chamber to discharge from the pressure chamber (see at least col. 5, lines 9-23). 
In regards to claim 6, the Giacomino et al. reference discloses wherein the energy accumulator (spring 38) is configured to discharge at least a portion of the stored energy when the one or more valves enable the fluid in the pressure chamber to discharge from the pressure chamber (see at least col. 5, lines 9-23). 
In regards to claim 11, the Giacomino et al. reference discloses wherein the one or more valves (16, 18) include a pressurizing valve (16) configured to enable the fluid to flow to the pressure chamber and a venting valve (considered the combination of valves 16 and 18) configured to enable the fluid in the pressure chamber to discharge from the pressure chamber. 
In regards to claim 12, the Giacomino et al. reference discloses wherein the one or more valves includes a three-way valve (16; see figure 2 for the valve 16 being a 3-way valve) having at least a first position and a second position, wherein the three-way valve is configured to enable the fluid to flow to the pressure chamber in the first 
In regards to claim 13, the Giacomino et al. reference discloses wherein the energy accumulator (spring 38) is configured to generate the stored energy by at least compressing a gas using the second portion of the fluid energy (it is considered that at least a portion of the gas within the pressure chamber would be compressed during the evacuation of the pressure chamber as depicted by arrow B in figure 3). 
In regards to claim 14, the Giacomino et al. reference discloses wherein the energy accumulator (spring 38) is configured to generate the stored energy by at least compressing a spring element (38) using the second portion of the fluid energy. 

Claim(s) 1-7, 9, 11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen, III et al. (US 6244561).
Regarding claim 1, the Hansen, III et al. reference discloses a valve (13) comprising a restricting element (considered the skirt 25 which includes cutouts 29 to restrict a fluid flow through the opening 20; wherein the skirt with cutouts are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]); a valve body (13a) defining a pressure chamber (41); one or more valves (33, 34) in fluid communication with the pressure chamber (the valves 33, 34 are in fluid communication with the pressure chamber 41 through the passages 36, 38, 40, 
In regards to claim 2, the Hansen, III et al. reference discloses wherein the energy accumulator (spring 27) is configured to exert a pressure on a fluid in the pressure chamber (41) using the stored energy (it is considered that the spring 27 
In regards to claim 3, the Hansen, III et al. reference discloses wherein the energy accumulator (spring 27) is configured to generate the stored energy when a pressure in the pressure chamber increases (it is considered that when the pressure within the pressure chamber 41 increases, the piston 24 would be translated in a downward direction (in the orientation depicted in figure 2) which would provide a compression (and energy) to the spring 27), and wherein the energy accumulator (spring 27) is configured to discharge at least a portion of the stored energy when the pressure in the pressure chamber decreases (it is considered that when the pressure within the pressure chamber 41 is decreased, the spring 27 would expand and provide a force to the piston 24 which would decrease the energy stored in the spring 27).
In regards to claim 4, the Hansen, III et al. reference discloses a valve inlet (at end 15); and an inlet pressure line (considered the pressure lines 36, 38 and 40) between the pressure chamber (41) and the valve inlet (at end 15), wherein the one or more valves (33) are configured to enable the fluid having the fluid energy to flow to the pressure chamber through the inlet pressure line.
In regards to claim 5, the Hansen, III et al. reference discloses wherein the one or more valves (34) are configured to enable a fluid in the pressure chamber (41) to discharge from the pressure chamber (through the pressure lines 42, 42a and 43).
In regards to claim 6, the Hansen, III et al. reference discloses wherein the energy accumulator (spring 27) is configured to discharge at least a portion of the stored energy when the one or more valves (34) enable the fluid in the pressure 
In regards to claim 7, the Hansen, III et al. reference discloses a valve outlet (at end 17); and an outlet pressure line (considered the pressure lines 42, 42a and 43) between the pressure chamber (41) and the valve outlet (at end 17), wherein the one or more valves (34) are configured to enable the fluid in the pressure chamber to discharge from the pressure chamber through the outlet pressure line.
In regards to claim 9, the Hansen, III et al. reference discloses a valve body (13a) defining a flow path from a valve inlet (at end 15) to a valve outlet (at end 17), wherein: the pressure chamber (41) is configured to exert a first force in a first direction (considered the downward direction (in the orientation depicted in figure 2)) on the restricting element (through the interaction with the piston 24) using a first pressure of a fluid in the pressure chamber (41), and the sensing element (piston 24) is configured to exert a force in a second direction (considered an upward direction (in the orientation depicted in figure 1) on the restricting element using a second pressure of a fluid in the flow path (it is considered that fluid pressure would be able to interact with the flanged extensions of the piston 24 to provide a second force in the upward direction on the piston 24 and the skirt 25).
In regards to claim 11, the Hansen, III et al. reference discloses wherein the one or more valves (33, 34) include a pressurizing valve (33) configured to enable the fluid 
In regards to claim 13, Hansen, III et al. reference discloses wherein the energy accumulator (spring 27) is configured to generate the stored energy by at least compressing a gas (considered the gas within the chamber housing the spring 27) using the second portion of the fluid energy.
In regards to claim 14, Hansen, III et al. reference discloses wherein the energy accumulator (spring 27) is configured to generate the stored energy by at least compressing a spring element (spring 27) using the second portion of the fluid energy.
Regarding claim 15, the Hansen, III et al. reference discloses a valve (13) comprising: a valve inlet (at end 15); a valve outlet (at end 17); a restricting element (considered the skirt 25 which includes cutouts 29 to restrict a fluid flow through the opening 20; wherein the skirt with cutouts are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]) between the valve inlet and the valve outlet (see figure 2); a valve body (13a) defining a pressure chamber (41); an inlet pressure line (considered pressure lines 36, 38 and 40) between the valve inlet (at end 15) and the pressure chamber (41); an outlet pressure line (considered the pressure lines 42, 42a and 43) between the valve outlet (at end 17) and the pressure chamber (41); one or more valves (33, 34) in fluid communication with the pressure chamber (41), wherein the one or more valves (33, 34) are configured to: enable a fluid having a fluid energy to flow from the valve inlet to the pressure chamber through the inlet pressure line (it is considered that the valve 33 controls the flow of fluid from the valve inlet to the pressure chamber 41 through the lines 36, 38 and 40), and configured 

In regards to claim 18, the Hansen, III et al. reference discloses wherein the energy accumulator (spring 27) is configured to discharge at least a portion of the stored energy when the one or more valves (34) enable the fluid in the pressure chamber to discharge from the pressure chamber (it is considered that when the pressure within the pressure chamber 41 is decreased by operation of the valve 34, the spring 27 would expand and provide a force to the piston 24 which would decrease the energy stored in the spring 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, III et al. (US 6244561) in view of Inayama et al. (US 6584999).
In regards to claim 8, the Hansen, III et al. reference does not disclose a pressure sensor configured to generate a signal indicative of a sensed pressure; and control circuitry configured to: determine the sensed pressure based on the signal; and increase or decrease a pressure in the pressure chamber based on a comparison of the sensed pressure and a pressure setpoint, wherein the control circuitry is configured to: increase the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid having the fluid energy to flow from the valve inlet to the pressure chamber through the inlet pressure line; and decrease the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid in the pressure chamber to discharge from the pressure chamber to the valve outlet through the outlet pressure line. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve of the Hansen, III et al. reference with a pressure sensor configured to generate a signal indicative of a sensed pressure; and control circuitry configured to: determine the sensed pressure based on the signal; and increase or decrease a pressure in the pressure chamber based on a comparison of the sensed pressure and a pressure setpoint, wherein the control circuitry is configured to: increase the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid having the fluid energy to flow from the valve inlet to the pressure chamber through the inlet pressure line; and decrease the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid in the pressure chamber to discharge from 
In regards to claim 16, the Hansen, III et al. reference does not disclose a pressure sensor configured to generate a signal indicative of a sensed pressure; and control circuitry configured to: determine the sensed pressure based on the signal; and increase or decrease a pressure in the pressure chamber based on a comparison of the sensed pressure and a pressure setpoint, wherein the control circuitry is configured to: increase the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid having the fluid energy to flow from the valve inlet to the pressure chamber through the inlet pressure line; and decrease the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid in the pressure chamber to discharge from the pressure chamber to the valve outlet through the outlet pressure line. 
However, the Inayama et al. reference teaches a valve assembly having a valve comprising: a restricting element (considered the combination of the valve disc 48a and the stem 44; wherein the combination of the valve disc and the stem are considered to be a restricting element in as much as supported in the instant application in paragraph [0048]); a valve body (12) defining a pressure chamber (58); one or more valves (90, 76 and 78) in fluid communication with the pressure chamber (through the passages 88, 82 and 84), wherein the one or more valves are configured to enable a fluid (fluid from the passage 30 is able to enter the pressure chamber 58 through the passages 80, 88, 82 and 84 and the valves 90 and 76) having a fluid energy (considered the pressure of the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve of the Hansen, III et al. reference with a pressure sensor configured to generate a signal indicative of a sensed pressure; and control circuitry configured to: determine the sensed pressure based on the signal; and increase or decrease a pressure in the pressure chamber based on a comparison of the sensed pressure and a pressure setpoint, wherein the control circuitry is configured to: increase the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid having the fluid energy to flow from the valve inlet to the pressure chamber through the inlet pressure line; and decrease the pressure in the pressure chamber by at least causing the one or more valves to enable the fluid in the pressure chamber to discharge from the pressure chamber to the valve outlet through the outlet pressure line as taught by the Inayama et al. reference in order to provide a feedback control such that the fluid flowing is regulated at a desired fluid pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oksanen et al. (US 9298190), Blann et al. (US 5967176), Griswold (US 3136333), Masias et al. (US 9760097) and Junge et al. (US 8597849) disclose various valve assemblies that include a pressure chamber within a valve body, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R./Examiner, Art Unit 3753                                                                                                                                                                                                        




	
	/MARY E MCMANMON/           Supervisory Patent Examiner, Art Unit 3753